Citation Nr: 0810290	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-21 618A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recovery of accrued benefits awarded for a 
total disability rating based on individual unemployability 
(TDIU) for the period from November 4, 1985 to February 6, 
2000. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
1966 to November 1968.  The appellant is his widow.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
June 2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted an 
earlier effective date of November 4, 1985, for the grant of 
a TDIU for accrued benefit purposes, but denied payment of 
the benefits accrued.  

In April 2004, the appellant submitted a substantive appeal 
to perfect an appeal with regard to entitlement to dependency 
indemnity and compensation (DIC) benefits based on service 
connection for the cause of the veteran's death.  In June 
2004, the RO granted DIC on the basis of the veteran having a 
total rating for the 10 years preceding his death under 
38 U.S.C.A. § 1318 (West 2002).  In August 2004, the 
appellant indicated that her only remaining dispute was with 
the failure to pay accrued benefits based on the effective 
date of the grant of TDIU.  The appellant's representative 
repeatedly listed the only issue on appeal as being that of 
entitlement to the payment of accrued benefits and the 
appellant's only arguments have been on the accrued benefits 
issue.  That is the only issue certified as being on appeal.  
Accordingly, the Board finds that the appellant has withdrawn 
the appeal with regard to entitlement to DIC based on service 
connection for the cause of death.  38 C.F.R. § 20.204 (West 
2002).


FINDINGS OF FACT

1.  In an August 2000 rating decision the RO granted 
entitlement to TDIU, effective February 7, 2000.

2.  Following the veteran's death in July 2002, the appellant 
filed a claim for accrued benefits in August 2002. 
 
2.  In a June 2004 rating decision, the RO awarded an earlier 
effective date for a TDIU from November 4, 1985, for accrued 
benefit purposes, finding that a claim for TDIU had been 
pending at the time of the veteran's death. 
 
3.  VA benefits were due and unpaid to the veteran based on 
evidence in the file at the date of the veteran's death. 


CONCLUSION OF LAW

The criteria for recovery of accrued benefits for a maximum 
two-year period for the award of a TDIU for the period from 
November 4, 1985, to February 6, 2002, are met.  
38 U.S.C.A. § 5121 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, the veteran is seeking the recovery of accrued 
benefits from 1985 to 2000.  As explained below, the law at 
the time of the veteran's death allowed for a maximum 2-year 
recovery of the benefits accrued prior to his death.  To that 
extent, her claim is allowed, but the recovery of benefits 
accrued in excess of 2 years must be denied as a matter of 
law.  38 U.S.C.A. § 5121.  Hence, the VCAA requirements are 
inapplicable.


Governing Statutes and Regulations


As noted, the evidence of record reflects that the veteran 
died in July 2002.  Upon the death of a veteran, periodic 
monetary benefits to which he was entitled to, on the basis 
of evidence in the file at the date of death (accrued 
benefits) and due and unpaid for a period of not more than 
two years prior to death, may be paid to a living person, 
including the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2006).    
 
A revision to the law regarding accrued benefits claims, 
enacted by Congress and signed by the President as the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on 
December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits; however, this revision relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003. 


Legal Analysis

During service, the veteran sustained gunshot wounds to the 
chest, abdomen, and left arm.  He was service-connected for 
residuals resulting from these injuries.  In November 1985, 
he filed a claim for a TDIU, which was denied.  In June 1986, 
he filed another claim for a TDIU, which was again denied.  
In May 1987, he submitted a statement in which he said he was 
totally disabled and not working.  This was construed as a 
claim for an increased rating, which was denied.  The issue 
of unemployability was not addressed.  

In February 2000, the veteran filed another claim for a TDIU, 
which was granted in an August 2000 rating decision.  The RO 
assigned an effective date of February 7, 2000.  No notice of 
disagreement was received with regard to this decision.

In July 2002, the veteran filed a claim for service 
connection for prostate and multiple types of cancer 
secondary to his service-connected stomach injuries and 
exposure to Agent Orange.  He died later that month.  

In August 2002, the appellant filed a claim for Dependency 
and Indemnity Compensation (DIC).  In September 2002, the RO 
denied service connection for prostate cancer for accrued 
benefit purposes; service connection for the cause of the 
veteran's death, DIC compensation under the provisions of 38 
U.S.C.A. § 1318 (West 2002); and basic eligibility to 
Dependents' Educational Assistance (DEA).  In March 2003, she 
filed a notice of disagreement (NOD) with the denial of DIC 
benefits arguing that the veteran's death was service-
connected.  In her April 2004 substantive appeal, she stated 
that the veteran had not been able to work since 1984 and had 
been wrongly denied a TDIU.  She argued that if he had been 
granted a 100 percent rating since 1984, she would have met 
the 10-year requirement necessary for DIC benefits under 38 
U.S.C.A. § 1318.  

In a June 2004 rating decision, the RO granted an effective 
date of November 4, 1985, for the grant of a TDIU for the 
purposes of accrued benefits.  The RO determined that the 
veteran had consistently pursued his claim since November 4, 
1985, and that subsequent filings should be viewed liberally 
as an NOD.  In a separate June 2004 rating decision, the RO 
granted the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318 after finding that the veteran had been 
totally disabled for a period of 10 years preceding his 
death.  In a letter accompanying the June 2004 decisions, the 
RO denied payment of accrued benefits because no benefits 
were due to the veteran for the two years prior to his death.  
In the appellant's August 2004 NOD, she argued that she was 
entitled to receive the accrued TDIU benefits from 1985 to 
2000.  

As explained in the May 2005 statement of the case (SOC), the 
RO denied the appellant any recovery of accrued benefits 
based on an interpretation of the regulations that allowed 
only for recovery of benefits accrued during the two years 
immediately preceding the veteran's death. 

As noted in the appellant's February 2008 Informal Hearing 
Brief, the United States Court of Appeals for the Federal 
Circuit has held that the statutory language of 
38 U.S.C.A. § 5121(a) only limits a survivor's recovery of 
accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life.  
Terry v. Principi, 367 F.3d 1291, 1296 (Fed. Cir. 2004).  
Thus, the Board finds that the appellant is entitled to 
recovery of accrued benefits awarded for the TDIU between 
November 4, 1985, to February 6, 2000, in the amount of the 
difference between the 80 percent and 100 percent disability 
ratings for a maximum two-year period. 


ORDER

Recovery of accrued benefits for a two-year period based on 
the award of a TDIU between November 4, 1985 and February 6, 
2000 is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


